                                                                        FILED
                 IN THE UNITED STATES DISTRICT COURT                       JAN 3 1 2020
                     FOR THE DISTRICT OF MONTANA
                                                                        Clerk, U.S. District Court
                          MISSOULA DIVISION                               District Of Montana
                                                                                l.4iooou la




 HELENA HUNTERS AND
 ANGLERS ASSOCIATION, and                         CV 19-47-M-DLC
 MONTANA WILDLIFE
 FEDERATION,                                      (Consolidated with Case No.
              Plaintiffs, and                     CV 19- 106-M-DLC)

 ALLIANCE FOR THE WILD
 ROCKIES, and NATIVE                               ORDER
 ECOSYSTEM COUNCIL

              Consolidated Plaintiffs,

        vs.

 LEANNE MARTEN, in her official
 capacity; UNITED STATES FOREST
 SERVICE; UNITED STATES
 DEPARTMENT OF AGRICULTURE,

              Federal Defendants, and

 STATE OF MONTANA, and
 MONTANA BICYCLE GUILD

              Defendant-Intervenors

      Before the Court is Jefferson County's Unopposed Motion for Leave to Join

in Amicus Lewis & Clark County's Brief in Support of the United States Forest

Service. (Doc. 90.) Jefferson County has an interest in the case because a portion

of the Ten Mile Project will occur in Jefferson County. (Doc. 90 at 2.) Jefferson

                                         -1-
County expresses its full support for the arguments advanced in Lewis & Clark

County's brief. (Id.) The Court agrees that Jefferson County has an interest in

this matter and welcomes it to join in support of Lewis & Clark County's brief.

      IT IS ORDERED that the Motion (Doc. 90) is GRANTED. Jefferson

County may join Lewis & Clark County as an amicus in this case.

      DATED this    ~I stday of January, 2020.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                       -2-
